         Case 7:20-cv-08255-PMH Document 50 Filed 08/20/21 Page 1 of 2
                                                                 555 Eleventh Street, N.W., Suite 1000
                                                                 Washington, D.C. 20004-1304
                                                                 Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                 www.lw.com

                                                                 FIRM / AFFILIATE OFFICES
                                                                 Beijing         Moscow
                                                                 Boston          Munich
                                                                 Brussels        New York
                                                                 Century City    Orange County
                                                                 Chicago         Paris
                                                                 Dubai           Riyadh
                                                                 Düsseldorf      San Diego
August 20, 2021                                                  Frankfurt       San Francisco
                                                                 Hamburg         Seoul
                                                                 Hong Kong       Shanghai
                                                                 Houston         Silicon Valley
                                                                 London          Singapore
                                                                 Los Angeles     Tokyo
                                                                 Madrid          Washington, D.C.
                                                                 Milan
VIA ECF

Hon. Philip M. Halpern
United States District Judge
Southern District of New York
500 Pearl Street, Room 1950
New York, New York 10007


       Re: Allele Biotechnology and Pharmaceuticals, Inc. v. Regeneron
          Pharmaceuticals Inc., Case No. 7:20-cv-08255 (PMH) (AEK) (S.D.N.Y.)


Dear Judge Halpern:

        Pursuant to the Court’s Order during the June 15, 2021 Pre-Motion Conference, the
parties jointly submit the following status report on the limited discovery ordered by the Court.

        During the June 15, 2021 conference, the Court granted Regeneron leave to file its
Motion to Dismiss, and the parties leave to conduct limited discovery. See June 15, 2021 Minute
Entry. The Court instructed the parties to meet and confer regarding the allegations in the First
Amended Complaint of post-approval uses and uses unrelated to FDA submission of the
fluorescent protein mNeonGreen in connection with Regeneron’s REGEN-COV antibody
cocktail and to work collaboratively to engage in discovery limited to those issues. Id. That
limited discovery was to be completed by August 20, 2021, at which time the parties were to
provide a joint update to the Court regarding the same. Id.

       Since the June 15, 2021 conference, the parties have been working collaboratively to
complete the specified discovery. The parties met and conferred on June 23, 2021, and
Regeneron offered to provide Allele a proposed declaration stating that Regeneron has ceased all
use of mNeonGreen, will not use it in the future, and has not used it with its REGEN-COV
antibody cocktail for any purpose unrelated to FDA submission.
            Case 7:20-cv-08255-PMH Document 50 Filed 08/20/21 Page 2 of 2
August 20, 2021
Page 2




        On July 22, 2021, Regeneron provided Allele with a draft declaration and supporting
documentation. On July 28, 2021, following Allele’s review of Regeneron’s draft declaration, it
provided a list of additional inquiries and requests to Regeneron, including questions regarding
any potential uses of mNeonGreen unrelated to the REGEN-COV product. Regeneron
responded on July 29, 2021, and agreed to consider and investigate Allele’s requests. On August
4, 2021, Regeneron provided a response to certain of Allele’s inquiries, objected to certain
inquiries, and indicated that it was continuing to investigate others, and would provide a revised
version of the declaration. Regeneron asserted that uses of mNeonGreen for projects other than
REGEN-COV were beyond the scope of the allegations in Allele’s First Amended Complaint
and the anticipated scope of this limited discovery. Allele disagreed with that assessment. In the
interest of compromise, Regeneron agreed to try to address this inquiry through an amended
declaration. On August 18, 2021, Regeneron provided Allele with a revised version of the
declaration. Allele is currently evaluating the revised declaration, but has not yet had sufficient
time to determine whether additional discovery will be required. The parties are working
together in good faith to resolve any outstanding issues, but they are not yet in a position to agree
that the limited discovery process has resolved all outstanding issues.



                                              Respectfully submitted,

                                              /s/ Michael A. Morin__________________
                                              Michael A. Morin (pro hac vice)
                                              of LATHAM & WATKINS LLP


cc:       All Counsel of Record (via ECF)
